DETAILED ACTION
This is a final Office action in response to the remarks filed 02/03/2022 and the IDS filed 04/20/2022.

Status of Claims
Claims 1-12 are pending;
Claims 1, 2, and 4 are currently amended; claims 3 and 5-9 have been withdrawn; claims 10-12 are new;
Claims 1, 2, 11, and 12 are rejected; claim 4 is objected to; claim 10 is allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new grounds of rejection set forth below in the current Office action.  Note that the new grounds of rejection are necessitated by the applicant's amendments to the claims.



Information Disclosure Statement
The information disclosure statement (IDS) submitted 04/20/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enders et al. (US 9,352,671 B1), hereinafter Enders.
Regarding claim 1, Enders discloses a seat sliding structure (200, fig 2) for a vehicle (10, fig 1), the seat sliding structure comprising: a pair of slide rails (240, fig 2), wherein the pair of slide rails includes a left slide rail (240, fig 2, the left slide rail 240) and a right slide rail (240, fig 2, the right slide rail 240), and each of the left slide rail and the right slide rail includes an upper rail (246, fig 3) attached to a lower portion of a vehicle seat (50, fig 2), and a lower rail (244, fig 3) supporting the upper rail to allow the upper rail to slide in a vehicle longitudinal direction (see Figures 1A-3, see col 7, lines 50-56); rail guiding members (220, fig 2) fixed to a floor panel (see Figure 2, see col 6, lines 49 and 50), and supporting the lower rails to allow the lower rails to slide in the vehicle longitudinal direction between a driving position at a vehicle front side (see Figure 4) and a relaxation position at a vehicle rear side (see Figure 5); and a locking mechanism (272, 280, figs 3 & 5) configured to lock a movement of the pair of slide rails at the driving position (see Figure 4, see col 9, lines 46-49) and at the relaxation position rearward of the driving position (see Figure 5, see col 8, lines 40-43), and release a locked state of the pair of slide rails in response to a frontal collision of the vehicle being detected or predicted (col 9, lines 37-49).

    PNG
    media_image1.png
    484
    896
    media_image1.png
    Greyscale








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Habib (US 5,626,203) in view of Enders et al. (US 9,352,671 B1), hereinafter Enders.
Regarding claim 1, Habib discloses a seat sliding structure (see Figure 3) for a vehicle (see Figure 1), the seat sliding structure comprising: a pair of slide rails (5, 12, fig 4, see annotation, also see Figure 3), wherein the pair of slide rails includes a left slide rail (5, 12, fig 4, the left slide rails 5, 12) and a right slide rail (5, 12, fig 4, see annotation, the right slide rail 5, 12), and each of the left slide rail and the right slide rail includes an upper rail (12, fig 4, see annotation) attached to a lower portion of a vehicle seat (2, fig 3), and a lower rail (5, fig 4, see annotation) supporting the upper rail to allow the upper rail to slide in a vehicle longitudinal direction (see col 2, lines 29-31, also see Figures 3 and 4); rail guiding members (6, fig 4, see annotation, also see Figure 3) fixed to a floor panel (60, fig 4, see annotation), and supporting the lower rails to allow the lower rails to slide in the vehicle longitudinal direction (see Figures 3 and 4, see col 2, lines 6-11) between a driving position at a vehicle front side (see Figure 2, the position of the lower rails 5 when the piston rods 4c are fully extended) and a relaxation position at a vehicle rear side (see Figure 3, the position of the lower rails 5 when the piston rods 4c are retracted to the neutral position); and a locking mechanism (11, fig 4) configured to lock a movement of the pair of slide rails at the relaxation position rearward of the driving position (see Figure 4, see col 2, lines 27-29), and release a locked state (see Figure 5, see col 2, lines 32-38) of the pair of slide rails in response to a frontal collision of the vehicle being detected or predicted (see Figure 9, see col 3, lines 4-22).


[AltContent: textbox (Right Slide Rail)][AltContent: arrow][AltContent: textbox (12 – Upper Rail)][AltContent: connector]
    PNG
    media_image2.png
    274
    450
    media_image2.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Left Slide Rail)][AltContent: connector][AltContent: textbox (5 – Lower Rail)]

[AltContent: textbox (6 – Rail Guiding Member)][AltContent: connector]

[AltContent: connector]
[AltContent: textbox (60 – Floor Panel)]

Habib does not disclose the seat sliding structure, wherein the locking mechanism is configured to lock a movement of the pair of slide rails at the driving position.
Enders teaches a seat sliding structure (200, fig 2) for a vehicle (10, fig 1), the seat sliding structure comprising: a pair of slide rails (240, fig 2), wherein the pair of slide rails includes a left slide rail (240, fig 2, the left slide rail 240) and a right slide rail (240, fig 2, the right slide rail 240), and each of the left slide rail and the right slide rail includes an upper rail (246, fig 3) attached to a lower portion of a vehicle seat (50, fig 2), and a lower rail (244, fig 3) supporting the upper rail to allow the upper rail to slide in a vehicle longitudinal direction (see Figures 1A-3, see col 7, lines 50-56); rail guiding members (220, fig 2) fixed to a floor panel (see Figure 2, see col 6, lines 49 and 50), and supporting the lower rails to allow the lower rails to slide in the vehicle longitudinal direction between a driving position at a vehicle front side (see Figure 4) and a relaxation position at a vehicle rear side (see Figure 5); and a locking mechanism (272, 280, figs 3 & 5) configured to lock a movement of the pair of slide rails at the driving position (see Figure 4, see col 9, lines 46-49) and at the relaxation position rearward of the driving position (see Figure 5, see col 8, lines 40-43), and release a locked state of the pair of slide rails in response to a frontal collision of the vehicle being detected or predicted (col 9, lines 37-49), wherein the locking mechanism comprises a locking member (280, fig 5) configured to lock a movement of the pair of slide rails after the frontal collision of the vehicle (see Figure 5, see col 8, lines 40-43).

    PNG
    media_image3.png
    515
    843
    media_image3.png
    Greyscale









Habib and Enders are analogous art because they are at least from the same field of endeavor, i.e., seat sliding structures.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the locking mechanism (Habib: 11, fig 4) with an additional locking member (Enders: 280, fig 5) configured to lock a movement of the pair of slides rails (Habib: 5, 12, fig 4, see annotation) after the frontal collision of the vehicle (Enders: see Figure 5, see col 8, lines 40-43), i.e., at the driving position (Habib: see Figure 2), as taught by Enders.  The motivation would have been to securely lock the vehicle seat in place once a predetermined displacing distance is reached after the front collision of the vehicle, such that the user would not hit the steering wheel or other obstacles and injure themselves if the pistons failed and extended too far.  Therefore, it would have been obvious to combine Habib and Enders to obtain the invention as specified in claim 1.
Regarding claim 2, the seat sliding structure further comprising: a damping mechanism (Habib: 4, fig 3) configured to, in response to the frontal collision of the vehicle (Habib: see Figure 2), damp an inertial movement of the pair of slide rails from the relaxation position toward the vehicle front side (Habib: see Figure 2, see col 3, lines 33-40).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Habib (US 5,626,203) in view of Enders et al. (US 9,352,671 B1), hereinafter Enders, and Huf et al. (US 2020/0189427 A1), hereinafter Huf.
Regarding claim 11, Habib, as modified by Enders with respect to claim 1, does not teach the seat sliding structure, further comprising: a deforming member configured to, in response to the frontal collision of the vehicle and the locking mechanism releasing the locked state of the pair of slide rails at the relaxation position, damp an inertial movement of the pair of slide rails from the relaxation position toward the vehicle front side by being plastically deformable in conjunction with the inertial movement of the pair of slide rails.
Huf teaches a seat sliding structure (1, fig 1) for a vehicle (3, fig 1), the seat sliding structure comprising: an upper rail (23, fig 2); a lower rail (33, fig 2); a deforming member (50, fig 2) configured to, in response to a frontal collision of the vehicle, damp an inertial movement of the upper rail from a relaxation position toward a vehicle front side by being plastically deformable in conjunction with an inertial movement of the upper rail (see Figure 2, see paragraph 0018, lines 1-3, paragraph 0032, lines 10-19).

    PNG
    media_image4.png
    756
    761
    media_image4.png
    Greyscale











Huf is analogous art because it is at least from the same field of endeavor, i.e., seat sliding structures.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the damping mechanism (Habib: 4, fig 3) as a deforming member (Huf: 50, fig 2) configured to, in response to the frontal collision of the vehicle and the locking mechanism releasing the locked state of the pair of slide rails at the relaxation position (Habib: col 3, lines 14-16), damp an inertial movement of the pair of slide rails (Habib: 5, 12, fig 4, see annotation) from the relaxation position toward the vehicle front side by being plastically deformable in conjunction with the inertial movement of the pair of slide rails (Huf: see Figure 2, see paragraph 0018, lines 1-3, paragraph 0032, lines 10-19), as taught by Huf.  The motivation would have been to provide a simpler deforming member that does not need to receive any control signal to function, thereby avoiding the scenario where the control signal failed and consequently the cylinder failed to damp the pair of slide rails.  Therefore, it would have been obvious to combine Habib, Enders, and Huf to obtain the invention as specified in claim 11.
Regarding claim 12, Habib, as modified by Enders and Huf (see above discussions with respect to claims 1 and 11), teaches the seat sliding structure further comprising: a deforming member (Huf: 50, fig 2) including a rod member (Huf: 51, fig 2) having a zigzag shape (Huf: see Figure 2), wherein the rod member having the zigzag shape is configured to, in response to the frontal collision of the vehicle and the locking mechanism releasing the locked state of the pair of slide rails at the relaxation position (Habib: col 3, lines 14-16), be pulled and stretched in conjunction with an inertial movement of the pair of slide rails from the relaxation position toward the vehicle front side to damp the inertial movement of the pair of slide rails (Huf: see Figure 2, see paragraph 0018, lines 1-3, paragraph 0032, lines 10-19).
Habib, as modified by Enders and Huf (see above discussions with respect to claims 1 and 11), does not explicitly teach the seat sliding structure, wherein the rod member is a metal member.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the rod member (Huf: 51, fig 2) as a metal member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The motivation would have been to provide the rod member with sufficient strength to adequately damp the pair of sliding rails without quickly failing.  Therefore, it would have been obvious to modify the combination of Habib, Enders, and Huf to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631